DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of claims 1-17 and the addition of new claims 21-23 in the reply filed on 12/13/21 is acknowledged.
Claims 18-20 have been canceled by Applicants.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 2 recites “The electronic device of claim 1, further comprising: a plurality of the first constraint structures connected to a first surface and a second surface of the semiconductor package device; and a plurality of the second constraint structures connected to a third surface of the semiconductor package device, wherein the third surface is extending from the first surface to the second surface, and third surface opposite to the first surface.” (emphasis added). It appears from the specification and associated drawings that the first constraint structures are items 20 and the second constraint structures are items 30. As such, the first and second surfaces would be surfaces 101 and 103, and the third surface would be surface 102. As such, it is unclear the third surface can be opposite the first surface. It is just not true.
Claim 9 recites “a ratio of a total area of the second constraint structures to an area of the second surface of the semiconductor package device is greater than about 10 %.”. It appears that second surface of the semiconductor package is one of the lateral surfaces (101 or 103) to which a plurality of the first constraint structures (20) is connected, but the original specification does not appear to have described a ratio of a total area of the second constraint structures to an area of that second surface of the semiconductor package device.
Claim 10 recites “the second constraint structure further comprises a polymeric adhesive layer directly contacting the encapsulant layer and the second constraint structure.” (emphasis added). Something (the polymeric adhesive layer in this instance) that is part of the second constraint structure cannot contact the second constraint 
Claim 11 recites “…an electronic structure connected to the semiconductor package device; …wherein a first surface of the electronic structure is substantially coplanar with a first surface of the support structure.”. It is unclear what Applicants are calling “electronic structure” and which is like claimed above. There is nothing in the specification and the associated drawings called “electronic structure” and that is described as claimed above.
Claim 16 recites “the support structure has a second surface opposite to the first surface, the electronic structure has a second surface opposite to the first surface, and the second surface of the support structure is between the first surface and the second surface of the electronic structure.” (emphasis added). It is unclear where is the support for the underlined limitation above, in addition to the apparent uncertainty of what the is the electronic structure as explained above. The Examiner notes that for a surface A to be between a surface B and a surface C, a straight line from surface B to surface C must cross surface A.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mei et al. (US 2013/0020689).

a.	Re claim 1, Mei et al. disclose an electronic device, comprising: a semiconductor package device 46&50&52&54&44 (see fig. 2 and related text; see remaining of disclosure for more details); a substrate 60; a first constraint structure 48 electrically 

b.	Re claim 2 and in view of the 112 1st rejection above, the electronic device of claim 1, further comprises: a plurality of the first constraint structures (explicit on fig. 2; see also figs. 3-4 for more details) connected to a first surface S1 (see annotated fig. 2 below) and a second surface S2 of the semiconductor package device; and a plurality of the second constraint structures connected to a third surface S3 of the semiconductor package device, wherein the third surface is extending from the first surface to the second surface (explicit on annotated fig. 3), .

    PNG
    media_image1.png
    893
    1589
    media_image1.png
    Greyscale

Claim(s) 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mei et al. (US 2013/0020689).

a.	Re claim 3, Mei et al. disclose all the limitations of claim 1 as stated above and further discloses that a maximum distance D’1-1 (see annotated fig. 3 below) between two of the first constraint structures is greater than a maximum distance D1-2 between one of the first constraint structures and one of the second constraint structures (the Examiner position is that there will be as many second constraints as there are fingers or leads 50 as seen on fig. 3 wherein each finger or lead 50 has a corresponding second constraints; in the alternative, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided each finger or lead 50 with a corresponding second constraint in order to properly bond leads 50 to substrate 60 and also insure mechanical stability and a properly leveled leadframe on said substrate 60; this would have resulted in distance D1-2 being a maximum distance, in the horizontal direction of fig. 3, between one of the first constraint structures and one of the second constraint structures).


    PNG
    media_image2.png
    933
    1662
    media_image2.png
    Greyscale


b.	Re claim 4, Mei et al. disclose all the limitations of claim 1 as stated above and further discloses that a distance D1-1 (see annotated fig. 3 below) between two of the first constraint structures on the first surface is greater than a distance D2-2 between two of the second constraint structures on the third surface (the explanation above about the positions of the second constraint structures result in distance D2-2 being also the distance between two of the second constraint structures).


c.	Re claim 5, a distance D’11 between two of the first constraint structures on the first surface is greater than a distance D1-2 between one of the first constraint structures and one of the second constraint structures (see annotated fig. 3 above 

d.	Re claim 6, a distance D”1-1 between one of the first constraint structures on the first surface and one of the first constraint structures on the second surface is greater than a distance D1-2 between one of the first constraint structures and one of the second constraint structures (see annotated fig. 3 above).

e.	Re claim 7, a distance D”1-1 between one of the first constraint structures on the first surface and one of the first constraint structures on the second surface is greater than a distance D2-2 between two of the second constraint structures on the third surface.

Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nomoto et al. (US 2013/0299845) disclose an electronic device similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899